1

2

3

4

5

6

7

8

9

10

11                      UNITED STATES DISTRICT COURT

12                     EASTERN DISTRICT OF CALIFORNIA

13

14   ACCESS BIOLOGICALS, LLC,          No.   2:19-cv-01964-JAM-DB
15                 Plaintiff,
16        v.                           ORDER DENYING DEFENDANT’S MOTION
                                       TO DISMISS OR TRANSFER
17   XPO LOGISTICS, LLC,
18                 Defendant.
19

20       Access Biologicals, LLC (“Access”) filed suit against XPO

21   Logistics, LLC (“XPOL”) in September 2019.   Compl., ECF No. 1.

22   Access alleges XPOL’s improper delivery of an order of fetal

23   bovine serum amounted to negligence, a breach of contract, and a

24   violation of the Carmack Amendment, 49 U.S.C. § 14706.   Compl.

25   ¶¶ 18-59.   Access raised these claims on its own behalf and as

26   Life Technology, Inc.’s (“LTI”) assignee.    Id.

27

28
                                      1
1         XPOL filed a motion to dismiss or transfer Access’s suit.1

2    Mot. to Dismiss or Transfer (“Mot.”), ECF No. 9.        XPOL argues

3    each claim arises under a February 2, 2016 contract it entered

4    with LTI.   Mot. at 5.     This contract incorporated a forum

5    selection clause by way of XPOL’s “Standard Terms and

6    Conditions.”     Id.   XPOL contends this clause required Access to

7    file its suit in North Carolina.       Id. at 5-6.   Access filed an

8    opposition to XPOL’s motion, ECF No. 18, and XPOL filed a reply,

9    ECF No. 21.    Because XPOL’s reply introduced new evidence and

10   raised new legal arguments, the Court granted Access’s request to

11   file a surreply.       See Plf.’s Ex parte Application, ECF No. 25;

12   Feb. 10, 2020 Minute Order, ECF No. 26; see also Plf.’s Surreply,

13   ECF No. 27.

14        The Court finds XPOL failed to show that its February 2,

15   2016 contract with LTI covered the shipment of fetal bovine serum

16   at issue here.     XPOL similarly fell short of identifying any

17   other basis for subjecting Access to the forum selection clause

18   contained in XPOL’s terms and conditions.       For these reasons, the

19   Court denies XPOL’s motion to dismiss or transfer venue.

20
21                                I.   BACKGROUND

22        In October 2016, Access purchased 1200 liters of fetal

23   bovine serum from LTI, to be delivered to Access’s contractor

24   J.R. Scientific.       Compl. ¶ 10.   LTI then hired XPOL to transport

25   the order from LTI’s facility in Grand Island New York to J.R.

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for February 11, 2020.
                                      2
1    Scientific in Woodland, California.     Compl. ¶ 11.

2        On January 6, 2017, XPOL’s subcontractor picked up the order

3    at LTI’s facility and began the cross-country delivery.         Compl.

4    ¶ 14.    The subcontractor arrived in Woodland, California six days

5    later.   Compl. ¶15.   The parties dispute exactly what happened to

6    the shipment en route, but ultimately, the USDA ordered that the

7    entire order be destroyed.    See Compl. ¶¶ 14-15; Mot. at 3.

8    Access contends the destruction of their order resulted in a

9    $298,935 loss.    Compl. ¶ 15.   LTI filed a claim with XPOL to

10   recoup this loss, but XPOL denied it.      Compl. ¶ 16.   LTI then

11   assigned its claims to Access.     Compl. ¶ 17.

12

13                              II.   OPINION

14       A.     Analysis

15       Forum selection clauses “are prima facie valid and should

16   be enforced unless enforcement is shown by the resisting party

17   to be ‘unreasonable’ under the circumstances.”     M/S Bremen v.

18   Zapata Off-Shore Co., 407 U.S. 1, 10 (1972).      A motion to

19   dismiss premised upon the enforcement of a forum selection

20   clause amounts to a Rule 12(b)(3) motion to dismiss for improper
21   venue.   Arugueta v. Banco Mexicano, S.A., 87 F.3d 320, 324 (9th

22   Cir. 1996).    Rule 12(b)(3) motions, unlike Rule 12(b)(6)

23   motions, do not require courts to accept all of the allegations

24   in the complaint as true.    Id. (citing Carnival Cruise Lines v.

25   Shute, 499 U.S. 5858 (1991)).     Indeed, a party opposing the

26   enforcement of a forum selection clause must generally produce
27   “some evidence . . . to establish fraud, undue influence,

28   overweening bargaining power, or such serious inconvenience in
                                        3
1    litigating the selected forum so as to deprive that party of a

2    meaningful day in court.”    Argueta, 87 F.3d at 324 (quoting

3    Pelleport Investors, Inc. v. Budco Quality Theaters, Inc., 741

4    F.2d 273, 280 (9th Cir. 1984), abrogated on other grounds by

5    Powerpex Corp. v. Reliant Energy Services, Inc., 551 U.S. 224,

6    235-36 (2007) (emphasis in original)).    Here, however, Access

7    avoids this heavy burden of production because XPOL failed to

8    identify a forum selection clause that covers Access’s claims.

9        As Access argues, “[i]n resolving a motion to transfer

10   involving a forum-selection clause, ‘[t]he threshold issue is

11   whether the forum-selection clause applies to Plaintiff’s

12   claims.”    Opp’n at 4 (quoting Henry v. Cent. Freight Lines,

13   Inc., No. 2:16-cv-00280-JAM-EFB, 2017 WL 4517836, at *2 (E.D.

14   Cal. Oct. 10, 2017)).    XPOL contends its February 2016 contract

15   with LTI sets forth the agreed-upon terms for the January 2017

16   shipment from Grand Island to Woodland.    Mot. at 5-6.   In

17   support of this position, XPOL focuses on a single sentence

18   within the agreement: “Except as modified herein, any

19   transportation or logistics services provided by XPOL are

20   subjected to XPOL’s standard terms and conditions . . . .”      Id.
21   at 5 (citing Ex. A to Perry Decl., ECF No. 19).    XPOL’s standard

22   terms and conditions, in turn, contain a forum selection clause

23   requiring the parties to file suit in North Carolina “in the

24   event of any disagreement or dispute.”    Mot. at 5-6 (quoting Ex.

25   A. to Perry Decl. at 16).    XPOL contends its shipment from LTI’s

26   Grand Island facility to J.R. Scientific plainly falls within
27   the category of “any transportation or logistics services.”

28   Mot. 3-4.
                                       4
1         Access urges the Court to, instead, interpret the sentence

2    XPOL identified in context of the broader document.     Opp’n at 4-

3    6.   The Court finds Access’s method of contract interpretation

4    is the proper one.   See Lennar Mare Island, LLC v. Steadfast

5    Insurance Co., 176 F. Supp. 3d 949, 955 (E.D. Cal. 2016).      Using

6    this approach, the relevant portion of the contract reads:

7         Purpose:
          The standard operating procedures of this document
8         have been established between Life Technologies and
          XPOL to define agreed best practices for the
9         administration and transportation of Life
          Technologies’ shipments as shown in Schedule 1.
10
          Scope:
11        XPOL will arrange with third party independent
          contractor licensed motor carriers (“Carriers”) for
12        truckload transportation of Life Technologies’
          shipments, in the laneways specified in Schedule 1,
13        for the rates and terms specified therein, in
          accordance with the requirements set out herein. Life
14        Technologies’ shipments shall be transported as
          “exclusive use” shipments, meaning no other shippers’
15        freight may be transported in the same trailer at the
          same time as Life Technologies’ shipments. Except as
16        modified herein, any transportation or logistics
          services provided by XPOL are subject to XPOL’s
17        standard terms and conditions . . . . Current version
          at Effective Date is attached as Schedule 2.
18
     Ex. A to Perry Decl. at 1.   The Schedule 1 attachment lists two
19
     laneways—one between Grand Island, NY and Chester, NY; the other
20
     between Grand Island, NY and Charlottetown, PE.    Id. at 3.
21
          The February 2016 contract’s plain language states that the
22
     purpose of the agreement was to “define agreed best practices
23
     for the administration and transportation of Life Technologies’
24
     shipments as shown in Schedule 1.”    Ex. A to Perry Decl. at 1.
25
     Schedule 1 does not include a laneway between Grand Island, NY
26
     and Woodland, CA.    The Court would have to adopt an
27
     unnecessarily strained reading of the contract to find that its
28
                                       5
1    terms nonetheless govern this unenumerated route.     The more

2    natural interpretation of the seemingly-broad language XPOL

3    identifies is that any transportation or logistics services

4    provided by XPOL for the laneways listed in Schedule 1 are

5    subject to XPOL’s terms and conditions.     Accordingly, the Court

6    finds that the forum selection clause incorporated into the

7    February 2, 2016 contract does not apply to any claims arising

8    out of XPOL’s January 2017 shipment to Woodland, CA.

9          The Rate Confirmation Sheet XPOL discusses in its reply

10   brief does not alter the Court’s conclusion.    See Reply at 3-4.

11   After LTI hired XPOL to transport Access’s order of fetal bovine

12   serum to California, XPOL sent LTI a Rate confirmation Sheet.

13   Id.   This form included a disclosure purporting to subject “any

14   transportation brokerage and/or other transportation

15   intermediary-related services provided by XPO” to the company’s

16   “Customer Standard Terms and Conditions.”    Ex. A to Supp. Perry

17   Decl., ECF No. 22.   Although it is not entirely clear from the

18   reply, XPOL seems to argue that this disclosure either (1)

19   reinforces the notion that the February 2016 contract bound the

20   January 2017 shipment to XPOL’s terms and conditions; or (2)
21   provides an independent contractual basis for subjecting the

22   January 2017 shipment to XPOL’s terms and conditions.     See Reply

23   at 3-5.   The Court does not find either argument persuasive.

24         First, as Access argues, the fact that the February 2016

25   contract and the Rate Confirmation Sheet for the January 2017

26   order both reference XPOL’s terms and conditions does little to
27   suggest the 2016 contract governed the 2017 shipment.     The sheet

28   does not reference the February 2016 contract or any of the
                                      6
1    laneways listed in Schedule 1 of that agreement.     The Court

2    lacks any basis for viewing these two distinct arrangements as

3    one.    Second, the Rate Confirmation Sheet does not stand as its

4    own contract.     XPOL maintains that, based on its terms and

5    conditions, LTI agreed to be bound by XPOL’s terms and

6    conditions when it tendered the fetal bovine serum to XPOL’s

7    subcontractor.    Reply at 4-5 (quoting Ex. A to Perry Decl. at

8    5).    Tautologically, this argument uses standards set forth in

9    XPOL’s terms to determine that LTI was bound by XPOL’s terms.

10   The Court is not convinced.

11          XPOL’s central critique is that Access is trying to have

12   its cake and eat it too—that Access claims the February 2016

13   contract to invoke its benefits but then disavows the agreement

14   to avoid its obligations.    But the Court does not find any

15   indication that Access’s suit flows from rights the February

16   2016 contract created.     Because XPOL failed to identify a forum-

17   selection clause that applies to Access’s claims, the Court

18   denies XPOL’s Rule 12(b)(3) motion.

19          B.   Page Limits

20          The Court’s Order re Filing Requirements (“Order”), ECF No.
21   4-2, limits memoranda in support of and opposition to motions to

22   dismiss to fifteen pages.    Order at 1.   It limits reply

23   memoranda to five pages.    Id.   A violation of the Order requires

24   the offending counsel (not the client) to pay $50.00 per page

25   over the page limit to the Clerk of Court.    Id.   Moreover, the

26   Court does not consider arguments made past the page limit.       Id.
27   XPOL’s brief exceeded the page limit by three pages.     XPOL’s

28   counsel must therefore send a check payable to the Clerk for the
                                        7
1    Eastern District of California for $150.00 no later than seven

2    days from the date of this Order.

3

4                             III.   ORDER

5        For the reasons set forth above, the Court DENIES XPOL’s

6    motion to dismiss or transfer Access’s suit.

7        IT IS SO ORDERED.

8    Dated: March 6, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      8
